Title: From George Washington to Henry Harrison, 19 April 1756
From: Washington, George
To: Harrison, Henry



[Winchester, 19 April 1756]
To Captain Henry Harrison. of the Virginia Regiment.Sir,

You are hereby ordered to repair to Joseph Edwards’s Fort, and there to take upon you the command of all those different parties that are at that place. You are to use your utmost endeavours to protect the people, and be very circumspect in your conduct; taking care to do nothing without first advising with your Officers, and receiving their counsel. You are to be very careful that you are not decoyed into any snares of the Enemy: and if you ever detach any parties from the Fort, be sure to cover their retreat; and, if possible, draw them between your Fires, by advancing a Body of men before your main Body; with orders to retreat gradually between your parties, which you must have posted securely for that purpose. You must be very careful that no waste is made of the ammunition; and that the men are not allowed to make random-shot, but watch their opportunities to fire sure. You are to be careful in transmitting me constant reports of the occurrences that may attend while there: and are to endeavour to keep a communication with the Detachment at Enoch’s.
You are also, by any opportunities that shall offer, to send word to all such places as have men stationed; and to warn the Inhabitants to be on their Guard. You are strongly enjoined to be diligent and watchful; and use all previous measures to guard against a Surprize, either in the Fort or otherwise. Given at Winchester, April 19th 1756.

G:W.

